--------------------------------------------------------------------------------

Exhibit 10.1

 
THIS NOTE is made in New Castle Delaware as of October 19, 2011, by
ScripsAmerica Inc., a Delaware corporation (referred to herein, as the
"Borrower"), and is payable to the order of Leon Hurst and Jim and Joanne Speers
("Lender") for Two Hundred and Fifty Thousand Dollars ($250,000,00).
 
RECITALS
 
A. This Note is made by Borrower, and is payable to the order of Leon Hurst and
Jim and Joanne Speers (" Lender"). The holder from time to time of this Note is
referred to as "Payee."
 
B. FOR VALUE RECEIVED, Borrower agrees to pay to the order of Lender the sum of
Two Hundred and Fifty Thousand Dollars ($250,000,00), together with interest
thereon at a rate of Twelve Percent 12% per year. This Note will be due 36
months from the date of execution of this agreement unless mutually extended by
all parties. Borrower shall pay monthly interest payments of Two Thousand Five
Hundred Dollars ($2,500,00 ) in cash or at the Lender's option, shares of
ScripsAmerica at $.25 per share, every 30 days on the 3rd day following each 30
day period beginning with receipt of Two Hundred and Fifty Thousand Dollars
($250,000,00). At the Maturity Date, the Borrower shall pay to Lender the
principal amount and final interest payment. This note or any portion of the
note is convertible with proper written notice at any time during the term of
the loan into shares of ScripsAmerica, Inc. common stock at $.25 per share. The
Loan evidenced by this Note is referred to herein as the "Loan." In addition
Borrower shall pay to the Lender a royalty of Four percent (4%) on all sales of
Rapi Med 8Omg and 160mg Acetaminophen from January 1, 2012 on until/unless the
product line of Rapi Med 80mg and 150mg Acetaminophen be sold to a third party.
Payments will be made by Borrower to Lender quarterly commencing September 30,
2012.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
1. Payment.
 
(a) Borrower hereby promises to pay to the order of Payee without offset,
counter-claim or the other defense the principal sum of the total amount loaned,
being Two Hundred and fifty Thousand Dollars ($250,000.00).
 
(b) The term "Maturity Date" shall mean October 18, 2014.
 
(c) Payment of all amounts due under this Note shall be made at the office of
Lender at such place as Payee may from time to time designate in writing.
 
(d) Notwithstanding any provisions of this Note or any instrument securing
payment of the indebtedness evidenced by this Note to the contrary, it is the
intent of Borrower and Payee that Payee shall never be entitled to receive,
collect or apply, as interest on principal of the indebtedness, any amount in
excess of the maximum rate of interest permitted to be charged by applicable
law; and if under any circumstance whatsoever, fulfillment of any provision of
this Note, at the time performance of such provision shall be due, shall involve
transcending the limit of validity prescribed by applicable law, then, ipso
facto, the obligation to be fulfilled shall be reduced to the limit of such
validity; and in the event Payee ever receives, collects or applies as Interest
any such excess, such amount which would be excess interest shall be deemed a
permitted partial prepayment of principal and treated hereunder as such; and if
the principal of the indebtedness secured hereby is paid in full, any remaining
excess funds shall forthwith be paid to Borrower.  In determining whether or not
interest of any kind payable hereunder, under any specific contingency, exceeds
the highest lawful rate, Borrower and Payee shall, to the maximum extent
permitted under applicable law, (1) characterize any non-principal payment as an
expense, fee or premium rather than as interest and (2) amortize, prorate,
allocate and spread to the end that the interest on account of such indebtedness
does not exceed the maximum amount permitted by applicable law; provided that if
the amount of interest received for the actual period of existence thereof
exceeds the maximum lawful rate, Payee shall refund to Borrower the amount of
such excess. Payee shall not be subject to any penalties provided by any laws
for contracting for, charging or receiving interest in excess of the maximum
lawful rate.
 
 
 
 

--------------------------------------------------------------------------------

 
 
2. Default and Remedies.
 
(a)           In the event (1) default is made in the payment of any part of the
principal or interest of this Note, as such payments become due and payable, and
such default continues for fifteen (15) days after receipt by Borrower of
written notice of such sum being due, (2) default is made in the payment of any
other sum due pursuant to the terms of this Note, as such sums become due and
payable, and such default continues for fifteen (15) days after receipt by
Borrower of written notice of such sum being due, or (3) if an Event of Default
shall occur under and as defined in the loan documents, then in any such event
(collectively "Events of Default"), Payee shall have the option, without demand
or notice, to declare the unpaid principal of this Note, together with all
accrued interest and other sums owing hereunder, at once due and payable, and to
exercise any and all other rights and remedies available at law or in equity.
 
(b)           The remedies of Payee, as provided herein, shall be cumulative and
concurrent, and may be pursued singularly, successively or together, at the sole
discretion of Payee, and may be exercised as often as occasion therefore shall
arise. No act or omission or commission of Payee, including specifically any
failure to exercise any right, remedy or recourse, shall be deemed to be a
waiver or release of the same, such waiver or release to be effected only
through a written document executed by Payee and then only to the extent
specifically recited therein. A waiver or release with reference to any one
event shall not be construed as continuing, as a bar to, or as a waiver or
release of, any subsequent right, remedy or recourse as to a subsequent event.
 
3. Costs and Attorney's Fees.
 
Borrower promises to pay all costs of collection of every kind, including but
not limited to all reasonable attorney's fees, court costs, and expenses of
every kind, incurred by Payee in connection with such collection or the
protection or enforcement of any or all of this Note and the security for this
Note, whether or not any lawsuit is filed with respect thereto.
 
 
 
 

--------------------------------------------------------------------------------

 
 
4. Waiver.
 
Except as otherwise provided herein, each maker, surety, guarantor and endorser
hereon waives grace, notice, notice of intent to accelerate, notice of default,
protest, demand, presentment for payment and diligence in the collection of this
Note, and in the filing of suit hereon, and agrees that his or its liability and
the liability of his or its heirs, beneficiaries, successors and assigns for the
payment hereof shall not be affected or impaired by any release or change in the
security or by any increase, modification, renewal or extension of the
indebtedness or its mode and time of payment. It is specifically agreed by the
undersigned that the Payee shall have the right at all times to decline to make
any such release or change in any security given to secure the payment hereof
and to decline to make any such increase, modification, renewal or extension of
the indebtedness or its mode and time of payment. This Note shall constitute a
joint and several obligation when signed by more than one party.
 
5.   Notices.
 
All notices or other communications required or permitted hereunder shall be (a)
in writing and shall be deemed to be given (I) when delivered in person, (ii)
when received after deposit in a regularly maintained receptacle of the United
States mail as registered or certified mail, postage prepaid, (iii) when
received if sent by private courier service, or (iv) on the day on which the
party to whom such notice is addressed refuses delivery by mail or by private
courier service
 
and (b) addressed as follows
 
To Borrower:                      ScripsAmerica, Inc.
77 McCullough Drive Suite 7
New Castle OE
800-957-7622
 
 
 
 

--------------------------------------------------------------------------------

 
 


 
To Lender:                  Jim and Joanne Speers
104 VINCENT DRIVE
       HONEY BROOK PA 19344
       LEON HURST
      1852 Division Highway East Earl PA 17519
 
or to each such party at such other addresses as such party may designate in a
written notice to the other parties.
 
6.   Miscellaneous.
 
(a)           The headings of the paragraphs of this Note are inserted for
convenience only and shall not be deemed to constitute a part hereof.
 
(b)           All payments under this Note shall be payable in lawful money of
the United States which shall be legal tender for public and private debts at
the time of payment. Each payment of principal or interest under this Note shall
be paid on the date due- Except as otherwise provided herein, all payments
(whether of principal, interest or other amounts) which are applied at any time
by Payee to indebtedness evidenced by this Note may be allocated by Payee to
principal, interest or other amounts as Payee may determine in Payee's sole
discretion. Lender shall notify Borrower when it allocates payments other than
to interest and principal.
 
 
 
 

--------------------------------------------------------------------------------

 
 


 
(d) This Note shall be governed by and construed under the laws of the
Commonwealth of Pennsylvania.
 
7. Convertibility.
 
Lender at his option may convert at any time during the term of the note, the
principal or any portion thereof of the loan into ScripsAmerica, Inc. common
stock at $.25 per share. Conversion will occur by the Lender notifying the
Borrower at the address specified in paragraph 5 above of his desire to convert.
 
8. Severability.
 
If any provision of this Note or any payments pursuant to the terms hereof shall
be invalid or unenforceable to any extent, the remainder of this Note and any
other payments hereunder shall not be affected thereby and shall be enforceable
to the greatest extent permitted by law.
 
IN WITNESS WHEREOF, Borrower has executed and delivered this Note as of the date
and year first above written.
 
ScripsArnerica, Inc.
 
 
By:  /s/ Robert Schneiderman
Robert Schneiderman, CEO
 
 
 
 
 
77 McCullough Drive New Castle DE Phone; (800-957-7622)